                3:18-cv-03204-SEM-TSH # 183    Page 1 of 3
                                                                                 E-FILED
                                                       Tuesday, 27 July, 2021 04:44:35 PM
                                                            Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

SPIRE STL PIPELINE LLC,               )
                                      )
                Plaintiff,            )
                                      )
     v.                               )
                                      )       Case No. 18-cv-03204
BETTY ANN JEFFERSON, as               )
Trustee of the Betty Ann              )
Jefferson Trust #11-08, et al.,       )
                                      )
                Defendants.           )

                               ORDER

SUE E. MYERSCOUGH, U.S. District Judge:

     This matter comes before the Court on Plaintiff Spire STL

Pipeline, LLC’s (“Spire”) Motion to Dismiss Counts X and XI

Pursuant to Federal Rule of Civil Procedure 71.1(i)(1)(C) (d/e 178).

No response to the motion has been filed within the time

prescribed, so the Court presumes the motion is unopposed. See

CDIL-LR 7.1(B)(2).

     Defendant Forest Neal Jones and the 2.81 total acres of land

he owns in Greene County, Illinois, were named in Count X of the

Eminent Domain Complaint (d/e 1) filed in this matter. Defendants

Gayle P.Willis, Kenneth P. Willis, White Hall Bank, and the 1.89


                              Page 1 of 3
                3:18-cv-03204-SEM-TSH # 183   Page 2 of 3




total acres of land owned by Mr. and Mrs. Willis in Greene County,

Illinois, were named in Count XI of the Complaint.

     On or about June 1, 2021, Spire negotiated settlements with

Jones and the Willis’ and Jones and the Willis’ voluntarily executed

Easement Agreements granting Spire the property interests sought

in Jones and the Willis’ property and described in Counts X and XI

of the Complaint. In exchange for the execution of the Easement

Agreements, Jones and the Willis’ received full compensation from

Spire.

     Pursuant to the Court’s Order dated December 14, 2018 (d/e

114), the amount of bond posted by Spire attributable to Jones and

Count X is $12,360.00, which makes up 0.916% of the posted

bond. The amount of bond posted by Spire attributable to the

Willis’ and Count XI is $15,556.00, which makes up 1.152% of the

posted bond. On November 10, 2020, this Court ordered that

$6,180.00 plus 0.458% of the accrued interest be paid to Jones and

that $7,778.00 plus 0.576% of the accrued interest be paid to the

Willis’. See Order, d/e 161.

     Spire is entitled to withdraw $13,958.00, consisting of $6,180

on Jones and $7,778.00 on the Willis’, plus the accrued interest


                               Page 2 of 3
                3:18-cv-03204-SEM-TSH # 183   Page 3 of 3




from the invested registry fund where the bond was deposited

following the Court’s Text Order dated January 24, 2019.

     It is, therefore, ORDERED:

     (1)   Plaintiff Spire STL Pipeline, LLC’s Motion to Dismiss

Counts X and XI Pursuant to Federal Rule of Civil Procedure

71.1(i)(1)(C) (d/e 178) is GRANTED.

     (2)   Counts X and XI of the Eminent Domain Complaint are

DISMISSED WITH PREJUDICE.

     (3)   The Clerk is DIRECTED to transfer to Plaintiff Spire STL

Pipeline, LLC, $13,958.00 plus the accrued interest

from the invested registry fund.



ENTER: July 27, 2021

                                   /s/ Sue E. Myerscough
                                   SUE E. MYERSCOUGH
                                   UNITED STATES DISTRICT JUDGE




                             Page 3 of 3
